Title: From Benjamin Franklin to Thomas Cushing, 30 June 1774
From: Franklin, Benjamin
To: Cushing, Thomas


Sir,
London, June 30. 1774
I receiv’d your Favour of April 30. By the next Boston Ship I shall send you all the perfected Acts lately pass’d relating to our Province, of which I sent you Copies while in the State of Bills: ’Till then I defer any Remarks on them. At present I only send Copies of two more Letters of Mr. Hutchinson’s. The Chancery Suit goes on against me on Account of the former. With great Respect I have the Honour to be, Sir, Your most obedient humble Servant
B Franklin
Honble. Thos. Cushing Esqr
 
  Endorsed: Dr Franklin  June 30   1774   and answer in September
